NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 13-1651
                                     ___________

                        JUDITH SCHAEFER-CONDULMARI,

                                                          Appellant

                                          v.

                             US AIRWAYS GROUP LLC
                                  d/b/a US Airways



                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (D. C. No. 2-09-cv-01146)
                    District Judge: Honorable Mary A. McLaughlin


                       Submitted under Third Circuit LAR 34.1(a)
                                 on November 7, 2013

      Before: GREENAWAY, JR., VANASKIE and ROTH, Circuit Judges

                          (Opinion filed: December 13, 2013)


                                     OPINION


ROTH, Circuit Judge:

      Judith Schaefer-Condulmari, who went into anaphylactic shock after eating a meal

provided to her on a flight operated by US Airways Group, LLC, appeals the jury’s
verdict that she failed to establish by a preponderance of the evidence her claim under the

Convention for the Unification of Certain Rules for International Carriage by Air, Done

at Montreal, May 28, 1999, S. Treaty Doc. No. 106-45, 1999 WL 33292734. For the

reasons that follow, we will affirm.

I.       Background1

         On September 8, 2008, Condulmari booked a US Airways flight from Philadelphia

to Rome, Italy, for the following day. At trial, Condulmari testified that she requested a

gluten-free meal, as she had done on eight previous flights, because of a wheat allergy.

US Airways’s booking records and flight manifest, however, indicated she requested a

vegetarian meal. The booking system also indicated she had ordered a vegetarian meal

on two previous flights. Condulmari further testified that, on the flight, she told the flight

attendant that she had ordered a gluten-free meal and the flight attendant confirmed

Condulmari’s meal was gluten free. The flight attendant, however, testified that she told

Condulmari that her meal was vegetarian.

         The jury found for US Airways. Condulmari appealed.

II.      Discussion2

         We exercise plenary review of a court’s denial of judgment as a matter of law.

Pitts v. Delaware, 646 F.3d 151, 155 (3d Cir. 2011). We construe all evidence in the




1
     Because we write primarily for the parties, we only note facts necessary to our analysis.
2
  The District Court had jurisdiction under 28 U.S.C. § 1331. We have appellate
jurisdiction under 28 U.S.C. § 1291.
                                               2
light most favorable to the party that prevailed at trial, and draw all reasonable inferences

in its favor, to determine whether a jury could reasonably have reached its verdict. Id.

        Condulmari’s sole argument is that, because the undisputed evidence shows she

ordered a gluten-free meal on eight out of ten flights, the jury unreasonably concluded

that a preponderance of the evidence showed that she did not order such a meal for her

eleventh flight. Her argument is meritless: the jury heard evidence that Condulmari

ordered a vegetarian meal for her September 9 flight, had ordered such a meal twice

before, and was told on the flight that her meal was vegetarian. It was reasonable for the

jury to conclude based on this evidence that US Airways had not “served her a different

meal than she ordered or misstated the type of meal she was served.” Therefore, we will

not disturb the jury’s verdict. See, e.g., Pitts, 646 F.3d at 158-59.3

III.    Conclusion

        For the foregoing reasons, we will affirm the judgment of the District Court.




3
    We need not decide whether Condulmari waived her right to appeal this issue.
                                              3